The judge properly held that, as the material allegations in the complaint were denied in the answer, the addition of a special defense did not entitle the defendant to open the case to the jury.
It was affirmatively proved that the plaintiff was a bonafide holder of the note, and that he purchased it on the faith of the defendant's written statement that it was business paper and that it would be paid at maturity. It was immaterial, therefore, whether any defense existed between the original parties; and evidence tending to establish such a defense was properly rejected. The proof was not such as to warrant the judge in assuming that James Lynch was the agent of the plaintiff, and the conversations between him and the defendant were, therefore, inadmissible. The motive of the defendant in making the written statement on which the plaintiff acted was immaterial to the issue. It is quite evident that, if all the rejected evidence had been admitted, it could not have affected the result.
The judge was right in directing a verdict for the plaintiff. The proof raised no question for the jury, and no request was made to submit to them any specific issue of fact. (Barnes v.Perine, 2 Kern., 18; Plumb v. Cattaraugus Ins. Co.,18 N Y, 392; Grazer v. Stellwagen, 25 id., 316.)
The plaintiff was a purchaser in good faith, and he was clearly entitled to recover. (James v. Chalmers, 2 Seld., 209;Steinhart v. Boker, 34 Barb., 436; Murray v. Lardner, 2 Wall. U.S., 110.)
The judgment should be affirmed.
All the judges concurring,
Judgment affirmed. *Page 153